Citation Nr: 1715382	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  05-39 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic neurological disease or other disability or disabilities manifested by muscle and joint pain; gastrointestinal (GI) symptoms; memory loss; chronic fatigue; weight loss; sleep disturbance; and bilateral hand impairment (including loss of grip strength), to include as secondary to service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to January 1990, October 1993 to April 1994, and August 1999 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  During the course of the appeal, the claims file was transferred to the RO in Oakland, California.

In May 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  

In March 2009, the Board, in part, remanded the issue of entitlement to service connection for a chronic neurological disease for additional evidentiary development, and it has been returned to the Board for appellate review.

In March 2009, the Board, in part, also remanded the issue of entitlement to an initial compensable rating for bursitis of the left knee for issuance of a statement of the case (SOC).  The RO issued a May 2011 SOC to the Veteran to his latest address of record.  Neither the Veteran nor his representative submitted a timely substantive appeal.  As a result, that issue is not currently on appeal before the Board or RO.  See 38 C.F.R. § 20.302(b) (2016).  


FINDING OF FACT

The Veteran has not been shown to have a current disorder attributable to his claimed muscle and joint pain; GI symptoms; memory loss; chronic fatigue; weight loss; sleep disturbance; and bilateral hand impairment (including loss of grip strength) at any time since he filed his claim or within close proximity thereto.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic neurological disease or other disability or disabilities manifested by muscle and joint pain; GI symptoms; memory loss; chronic fatigue; weight loss; sleep disturbance; and bilateral hand impairment (including loss of grip strength), to include as secondary to service-connected depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a May 2013 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, including his service treatment records (including from Guthrie Clinic and Conner Troop Medical Clinic (TMC) at Fort Drum), VA treatment records, and private treatment records.  He was afforded a VA examination in September 2013.  The examination was adequate because it was based upon a thorough examination, including a description of the Veteran's pertinent medical history and review of the claims file.  There is no evidence that additional records have yet to be requested.

There was substantial compliance with the March 2009 remand directives.  The agency of original jurisdiction (AOJ) provided the Veteran notice in the May 2013 letter of the amendment to 38 C.F.R. § 3.310 for establishing service connection on a secondary basis.  The Veteran was requested in the May 2013 letter to complete and return a VA Form 21-4142 providing authorization for VA to obtain outstanding private treatment records from Dr. Latiff and Samaritan Hospital.  As of this date, no response has been received by the Veteran permitting such authorization.  VA treatment records from the VA Medical Center (VAMC) in Boise, Idaho dated from March 2006 to July 2008 were obtained and associated with the record.  The Veteran was notified in an August 2013 letter that treatment records from the VAMC in Buffalo, New York are unavailable because they do not exist.  The AOJ also obtained the requested examination.  The VA examination for central nervous system and neuromuscular diseases conducted in September 2013 is adequate as it was based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  Lastly, the AOJ readjudicated the case in an April 2014 Supplemental Statement of the Case (SSOC).  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

The relevant DD Forms 214 indicate active service from October 1993 to April 1994 with no foreign service and August 1999 to May 2003 with foreign service in Kosovo from November 9, 2001 to May 22, 2002.  There is no indication of record, nor by the Veteran, to substantiate Southwest Asia service during his last period of active service.  As such, the Board finds that additional development is not needed to show the Veteran served on active duty in the Southwest Asia theater of operations at any time from August 2, 1990 until the time he separated from service in May 2003.  Therefore, consideration of whether service connection is warranted under 38 U.S.C.A. § 1117 is not for application in this case. 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Review of the Veteran's service treatment records reflect he was treated for repeated complaints of diarrhea, abdominal pain, weight loss, sleep disturbance, hand pain, and decreased grip strength during service.  

Prior to the Veteran's April 2004 claim on appeal, review of VA treatment records show March 2003 brain magnetic resonance imagining (MRI) and nerve conduction velocity testing performed in April 2003 were within normal limits.  A February 2004 record from Dr. D.A.H. contains a diagnosis of generalized muscle weakness and the following notation: "? Mitochondrial myopathy (w/ migraine, ? h/o seizure); ? primary myopathy; ? neuropathy.  Most likely psychogenic given severe underlying psych[iatric] disorder, lack of any objective finding on neuro[logical] exam, MRI, Nerve Conduction Studies or labs."  Approximately a week later, the Veteran underwent a Persian Gulf examination at the VAMC in Boise, Idaho.  The examiner's assessment included a "possible undiagnosed neurodegenerative condition" and indication that he had consulted with the Veteran's VA treating physician, Dr. D.A.H., who felt that electromyography (EMG)/nerve conduction velocity (NCV) testing "would be reasonable" in addition to an expert neurology consultation.  

In an April 2004 VA Form 21-4138, the Veteran requested the following conditions to be addressed by the RO: muscle aches, joint aches, sleep disturbance, abnormal weight loss, diarrhea, constipation, memory loss, and chronic fatigue.  He further noted at the May 2005 DRO hearing that he experienced hand twitching and loss of strength, aches, and pain in hands while in Kosovo, and after return he was put on profile for non-use of the M-16 rifle and use of his hands as needed at work as a food service specialist.  He reported current symptoms include hands twitch, difficulty holding a newspaper or reading a book, and pain and loss of strength in hands and forearms.  The Veteran further reported he experienced a GI disorder, memory loss, and chronic fatigue while in Kosovo, and current symptoms include muscle and joint aches, chronic fatigue, feeling worn out, inability to hold a steady job, and impotency.

During the course of this appeal, VA treatment records document the Veteran's reported general weakness, decreased grip strength, fatigue, muscle and joint pain, chronic diarrhea, memory loss, weight loss, and sleep disturbance.  In June 2004, results from a colonoscopy were normal.  An October 2004 record from Dr. D.A.H. contains the following assessment: "[w]hile many features still suggest functional symptoms, the clonus is concerning for upper motor neuron [UMN] lesion.  Given previous normal brain MRI, need to check cervical spine for myelopathic lesion, and consider CSF analysis.  Normal EMG in past makes amyotrophic laterals sclerosis [ALS] unlikely."  An October 2004 cervical spine MRI was unremarkable.  April 2005 EMG results were within normal limits.  In September 2005, Dr. D.A.H. noted the Veteran's reported weakness was related to his service-connected depression, specifically stating "there is little evidence for a progressive neuromuscular degenerative disease (although possible cardiomyopathy concerning)."

A few days later, Dr. D.A.H. provided a September 2005 letter with the following opinion:

I first saw [the Veteran] for a complete history and physical examination on January [sic] 2004, and have evaluated [him] in clinic on six different occasions since that time.  [The Veteran's] active medical problems include depression/anxiety, migraine headache disorder, possible cardiomyopathy, generalized weakness of uncertain etiology, and dyspepsia/reflux type.  While we have been unable to make a definite diagnosis to explain [the Veteran's] generalized weakness, I feel it is more likely than not related to [his] current service-connected disability. 

VA treatment records also reveal normal bilateral knee examination in January 2010 (record located in Virtual VA).  Dr. D.A.H.'s opinion is given little probative weight because it does not show that the Veteran has a current disability.  

Following a January 2006 VA examination for mental disorders, the examiner opined that "[the Veteran's] military records clearly indicate non-specific symptoms of depression and anxiety (sleep and appetite problems) related to the ordinary demands of family and military service before his tour in Kosovo."

At the September 2013 VA examination for central nervous system and neuromuscular diseases, the Veteran reported feeling nauseated whenever he has headaches, problems with his memory, injury to his right knee during service in 2001, and weakness and pain in both hands, particularly on the right side.  The examiner noted the Veteran's had his hands tested and the results were normal.  The Veteran also denied any GI symptoms or reference any exposure to uranium.  

Upon clinical evaluation, the Veteran demonstrated normal speech, gait, strength of upper and lower extremities, and deep tendon reflexes in upper and lower extremities.  Clinical findings did not reveal any muscle weakness in the upper and/or lower extremities, pharynx and/or larynx and/or swallowing conditions, respiratory conditions, sleep disturbances, bowel functional impairment, voiding dysfunction, history of recurrent symptomatic urinary tract infections, benign or malignant neoplasm or metastases, or scars.  Moreover, the Veteran did not show any findings of muscle atrophy or muscle weakness in upper or lower extremities, any mental health manifestation, or functional impairment of an extremity attributable to a central nervous system condition.

Following a review of the claims file, to include the Veteran's service treatment records and treatment records since separation from service, the September 2013 examiner concluded the following:

The Veteran does not have any current neurological disability.  He can communicate well, has normal gait, normal sensation, and normal speech.  No reports of [GI] symptoms.  No reports of memory loss.  No weakness identified on examination.  No reports of significant weight loss.  No reports of sleep disturbances.  Veteran reported past knee and back pain with negative xrays in 2009.  Findings on bilateral hand impairment, no limitations noted on exam. . . . The Veteran does not have any neurological conditions that could be linked to his uranium exposure, furthermore, the Veteran did not reference any exposure to Uranium on exam.

At the outset, the Board notes that the Veteran's complaints of sleep disturbance and memory loss are contemplated and currently compensated by the 70 percent disability rating for his service-connected depression which was provided in a May 2010 VA rating decision.  His complaints of nausea are contemplated and currently compensated by the 50 percent disability rating for his service-connected migraine headaches which was also provided in the May 2010 VA rating decision.  In addition, reported impotency and the September 2013 VA examiner's notation of the Veteran's erectile dysfunction is currently compensated as service connection for erectile dysfunction was granted in an August 2009 VA rating decision.

Next, muscle and joint pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Even though he experienced general weakness, decreased grip strength, fatigue, muscle and joint pain, there is no functional loss due to pain that can be akin to a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no medical evidence otherwise showing underlying pathology of chronic diarrhea or weight loss that has been diagnosed or identified at any time since he filed his claim in April 2004 or within close proximity thereto.  As such, the Veteran's documented reports, as noted above, do not constitute a disability for which service connection may be granted.  

The Board has considered the Veteran's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.   Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds that the September 2013 VA examination report to be of greater probative weight than the Veteran's lay assertions.  The examiner performed physical examination of the central nervous system which did not reveal any current diagnosis attributable to his claimed muscle and joint pain; GI symptoms; memory loss; chronic fatigue; weight loss; sleep disturbance; and bilateral hand impairment.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection on a direct or secondary basis in this case.  See 38 C.F.R. §§ 3.303, 3.310. 





ORDER

Service connection for a chronic neurological disease or other disability or disabilities manifested by muscle and joint pain; GI symptoms; memory loss; chronic fatigue; weight loss; sleep disturbance; and bilateral hand impairment (including loss of grip strength), to include as secondary to service-connected depression, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


